Citation Nr: 0018067	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for squamous cell 
carcinoma for accrued benefits purposes. 

3.  Entitlement to special monthly pension by reason of being 
in need of the regular aid and attendance of another person 
for accrued benefits purposes.  

4.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the July 1997 rating decision.  

As a preliminary matter, I note that the appellant's 
representative has argued that the Department of Veterans 
Affairs (VA) has expanded its duty to assist the claimant by 
provisions in its manual M21-1, and that the Board should 
determine whether the RO has followed the guidelines therein 
and remand the appeal for further development if the RO has 
not followed such guidelines.  In Morton v. West, 12 Vet. 
App. 477 (1999), the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) rejected the argument that 38 C.F.R.  
§§ 3.103(a), 3.159(a); VA Adjudication Procedure Manual M21-
1, Part III, para. 1.03(a) and Part IV, para.  2.10(f); and 
policies set forth in other VA documents require VA to assist 
the claimant in developing facts pertinent to the claim even 
though a well-grounded claim had not yet been submitted.  The 
Court concluded that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  Consequently, I see no 
basis upon which to comply with the representative's request 
in this regard.  


FINDINGS OF FACT

1.  The veteran died in February 1998 from squamous cell 
carcinoma.  

2.  At the time of the veteran's death, service connection 
had been in effect for hearing loss disability in the left 
ear, evaluated as noncompensably disabling.  

3.  Competent evidence has not been submitted to demonstrated 
a nexus between the cause of death and injury or disease 
noted during the veteran's active service.  

4.  In March 1997, the veteran filed claims for service 
connection for squamous cell carcinoma and metastatic bone 
cancer in addition to special monthly pension by reason of 
being in need of the regular aid and attendance of another 
person.  

5.  Entitlement to service connection was denied in an April 
1997 rating decision.  

6.  In July 1997 rating decision, the veteran was granted 
nonservice-connected pension with a special monthly pension 
at the housebound rate.  

7.  In May 1997, the veteran requested reconsideration of the 
April 1997 rating decision and submitted additional records.  

8.  By a September 1997 rating, the RO continued the denial 
status with respect to the claim for service connection for 
squamous cell and metastatic bone cancer due to Agent Orange 
exposure.  

9.  In September 1997, the veteran submitted a notice of 
disagreement with the denial of service connection for 
squamous cell and metastatic bone cancer and expressed 
disagreement with the denial of the claim for special monthly 
pension by reason of being in need of the regular aid and 
attendance of another person.  

10.  The appellant filed her claim for dependency and 
indemnity compensation in April 1998, and the RO construed 
her claim to encompass claims for accrued benefits on 
"unadjudicated claim for increase and notice of disagreement 
pending at the time of the veteran's death".  

11.  At the time of the veteran's death, competent evidence 
had not been submitted to demonstrate that the cause of the 
veteran's death was due to Agent Orange exposure during his 
active service.  

12.  The veteran is not shown have been blind or in a nursing 
home, but was admitted to Hospice of Southwest Florida on 
March 12, 1997 with a diagnosis of cancer of the head, neck 
and face; at this point, the veteran required the care and 
assistance of another person on a regular basis to meet his 
daily needs and to protect him from the hazards incident to 
his environment. 

13.  The veteran did not die of a service-connected 
disability, was not found to have been totally and 
permanently disabled due to service connected disability at 
the time of his death and was not missing in action or a 
prisoner of war (POW).  


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement for service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5107(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a), 3.312 (1999).  

2.  The appellant's claim of entitlement to service 
connection for squamous cell carcinoma for accrued benefits 
purposes is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 1310, 5107, 5121, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 
(1999).  

3.  The criteria for special monthly pension by reason of 
being in need of the regular aid and attendance of another 
person for accrued benefits purposes have been satisfied.  
38 U.S.C.A. §§ 38 U.S.C.A. §§ 1502, 1521, 5107, 5121, 7104, 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.351, 3.352, 
3.1000 (1999).  

4.  The claim for basic eligibility for DEA benefits is 
without legal merit.  38 U.S.C.A. § 3501 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.807 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for the cause of the 
veteran's death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran died in February 1998 of squamous cell carcinoma.  
The certificate of death shows that the immediate cause of 
death was skull base extension squamous cell carcinoma due to 
squamous cell carcinoma of the tonsil and mandible.  

The Court has specified that where the claim at issue is 
service connection for the cause of death, the first element-
-competent medical evidence of a current disability--will 
always be met, as the current disability is by definition the 
condition that caused the veteran's death.  Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).  The appellant's claim for service 
connection for the cause of the veteran's death must fail as 
there is no competent evidence that the cause of death was 
related to injury and disease noted during the veteran's 
service.   

The appellant contends that the veteran's death was related 
to his active service.  The record shows that at the time of 
the veteran's death, service connection was in effect for 
hearing loss disability in the left ear, evaluated as 
noncompensably disabling.  The appellant has not alleged and 
the record does not disclose that the service-connected 
disability contributed to the veteran's death or that the 
cause of death was in any way related to the adjudicated 
service-connected disability.  The appellant is advised that 
where the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, the appellant's unsubstantiated 
allegations alone are an insufficient basis on which to 
establish a well-grounded claim for service connection for 
the cause of death.  

In particular, service medical records are entirely negative 
for any diagnosis of carcinoma.  Instead, the certificate of 
death indicates that the interval between onset of the 
disorder and death was about 4 1/2 years, or about 1993, many 
years after the veteran's separation from service.  Thus, 
inasmuch as carcinoma was not shown to  a degree of 10 
percent in the initial postservice year, there is no basis on 
which to presume the existence of chronic disability in 
service under the provisions of 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (1999).  

Moreover, the appellant has not brought forth competent 
evidence showing a nexus between the cause of death an injury 
or disease noted during the veteran's active service.  In 
view of the foregoing, the appellant's has not presented a 
well grounded or plausible claim for service-connected for 
the cause of the veteran's death.  Under the provisions of 
38 U.S.C.A. § 5107(a), VA has a duty to assist only claimants 
that have presented well-grounded claims.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 Vet. App 
477 (1999).   

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App 
384, 394 (1993).  I conclude that he has not been prejudiced 
by the decision to deny his appeal.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995).  This is true particularly in view of 
the appellant's failure to satisfy the initial threshold 
requirement of presenting a plausible claim.  

2.  Accrued Benefits

Except as provided in section 3329 and 3330 of title 31, 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereafter in this section and 
section 5122 of this title referred to as "accrued benefits") 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual be paid as follows: 

(1) Upon the death of a person receiving 
an apportioned share of benefits payable 
to a veteran, all or any part of such 
benefits to the veteran or to any other 
dependent or dependents of the veteran, 
as may be determined by the Secretary; 

(2) Upon the death of a veteran, to the 
living person first listed below: 

(A) The veteran's spouse; 
(B) The veteran's children (in equal 
shares); 
(C) The veteran's dependent parents 
(in equal shares); 

(3) Upon the death of a widow or 
remarried surviving spouse, to the 
children of the deceased veteran; 

(4) Upon the death of a child, to the 
surviving children of the veteran who are 
entitled to death compensation, 
dependency and indemnity compensation, or 
death pension; and 

(5) In all other cases, only so much of 
the accrued benefits may be paid as may 
be necessary to reimburse the person who 
bore the expense of last sickness and 
burial. 

(b) No part of any accrued benefits shall be used to 
reimburse any political subdivision of the United States for 
expenses incurred in the last sickness or burial of any 
beneficiary. 

(c) Applications for accrued benefits must be filed within 
one year after the date of death. If a claimant's application 
is incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application. If such evidence is not received 
within one year from the date of such notification, no 
accrued benefits may be paid.   38 U.S.C.A. § 5121.  

The substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death.  Basically, the survivor cannot 
receive any such attributed benefit that the veteran could 
not have received upon proper application therefor.  What the 
law has given to the survivor is, basically, the right to 
stand in the shoes of the veteran and pursue his claim his or 
her claim after death.  The only differences are that the law 
limits the survivor to one year's worth of those periodic 
monetary benefits to which the veteran was entitled to at 
death and which were unpaid at the time of death.  Zevalkink 
v. Brown, 6 Vet. App. 483, 489-490 (1994).  

The elements critical to a favorable decision in the 
appellant's case consist of finding that the veteran prior to 
his death was entitled to periodic monetary benefits and that 
such payments were due and unpaid.  The initial inquiry 
pertains to a determination of whether the benefits to which 
the appellant claims she is entitled are the type for which 
accrued benefits may be granted.  The applicable law has been 
clear that the provisions of 38 U.S.C.A. § 5121 and 
38 C.F.R. § 3.1000 define accrued benefits as "periodic 
monetary benefits."  38 U.S.C.A. § 5121.  In the instant 
case, compensation benefits and special monthly pension both 
fall into the category of periodic payments

Secondly, the appellant has the proper status as the 
veteran's surviving spouse to file a claim for accrued 
benefits, and thirdly, the claim for these benefits was 
received within two years of the veteran's death.  The 
remainder of our inquiry will focus on a determination of 
whether the veteran was entitled at death to service 
connection or special monthly pension under existing ratings 
or decisions or based on evidence in the file at date of his 
death.  

a. Entitlement to service connection for squamous cell 
carcinoma, claimed to be secondary to Agent Orange exposure 
for accrued benefits purposes.

In March 1997, the veteran filed a claims for service 
connection for squamous cell carcinoma and metastatic bone 
cancer.  Entitlement to service connection was denied in an 
April 1997 rating decision.  In May 1997, the veteran 
requested reconsideration of the April 1997 rating decision 
and submitted additional records.  By a September 1997 
rating, the RO continued the denial status with respect to 
the claim for service connection for squamous and metastatic 
bone cancer due to Agent Orange exposure.  Prior to his death 
in February 1998, the veteran submitted a notice of 
disagreement from the denial of service connection for 
squamous cell and metastatic bone cancer.  This document was 
received in September 1997.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii), are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d), 
are also satisfied: chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e), shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The causes of the veteran's death, squamous cell carcinoma of 
the tonsil and mandible is not the type of cancer considered 
to be related to Agent Orange exposure and is not listed 
under the provisions of 38 C.F.R. § 3.307 and § 3.309.  

However, service connection can be established if the veteran 
has produced competent medical evidence that current 
disability is related to Agent Orange exposure during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In this case, the appellant has not brought forth competent 
medical evidence of a nexus between the veteran's squamous 
cell carcinoma and his exposure to Agent Orange.  

Furthermore, a claim for direct service connection would fail 
as the is no indication that the veteran squamous cell 
carcinoma with metastatic bone cancer is related to injury or 
disease noted during active service.  The evidence in the 
record at that time of the veteran's death does not contain 
evidence of injury or disease in service or a medical nexus.  
In view of the foregoing the evidence in the claims folder 
prior to the veteran's death does not establish a well 
grounded claim for service connection for squamous cell 
carcinoma with metastatic bone cancer.  Under the provisions 
of 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
claimants that have presented well-grounded claims.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App 477 (1999).  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App 
384, 394 (1993).  I conclude that he has not been prejudiced 
by the decision to deny his appeal.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995).  This is true particularly in view of 
the appellant's failure to satisfy the initial threshold 
requirement of presenting a plausible claim.  

b.  Entitlement to special monthly pension by reason of being 
in need of the regular aid and attendance of another person.

In March 1997, the veteran filed a claim for special monthly 
pension by reason of being in need of the regular aid and 
attendance of another person.  In July 1997 rating decision, 
the veteran was granted nonservice-connected pension with a 
special monthly pension at the housebound rate.  In September 
1997, the veteran submitted a notice of disagreement from the 
denial the claim for special monthly pension by reason of 
being in need of the regular aid and attendance of another 
person.  The appellant filed her claim for dependency and 
indemnity compensation in April 1998, and the RO construed 
her claim to encompass claims for accrued benefits on 
"unadjudicated claim for increase and notice of disagreement 
pending at the time of the veteran's death".  

When an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d).  The applicable law and regulations 
provide that a person shall be considered to be in need of 
regular aid and attendance if he or she:  (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in § 3.352(a).  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351.  Determinations as to the need of aid and 
attendance must be based on the actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions as:  
The inability of the person to dress or undress himself and 
to keep himself clean and presentable; the inability of the 
person to feed himself through loss of coordination in the 
upper extremities or through extreme weakness; the inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect a claimant from the hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a).  

The veteran's nonservice-connected disabilities included 
squamous cell carcinoma of the tonsil and pharynx with 
metastasis to the bone.  The evidence in the claims folder 
shows that veteran was diagnosed with tonsillar carcinoma in 
October 1993.  The veteran underwent bilateral radical 
tonsillectomies and an elective radical neck dissection in 
November of that year for neck metastasis.  Radiation therapy 
commenced in December 1993.  Reports of private treatment 
show recurrence of squamous cell carcinoma with detection in 
the retromolar trigone area in December 1995 that was 
resected in January 1996.  

A March 1997 private medical statement from T. N. Morrish, 
M.D. shows that the veteran underwent an open biopsy that 
showed recurrent tumor as well as osteoradionecrosis.  As 
reported, the veteran then underwent a large resection; but, 
the entire tumor could not be removed.  Dr. Morrish indicated 
that that the veteran's prognosis was extremely poor and that 
he was being processed for Hospice care.  In addition, an 
August 1997 statement from N. L. Goettmann, R.N., shows that 
the veteran was admitted to Hospice of Southwest on March 12, 
1997 with a diagnosis of cancer of the head, neck and face.  
It is also noted that "Admission to Hospice indicates a life 
threatening disease with a six months or less life 
expectancy."  Manifestations of his illness included severe 
weakness and intermittent confusion.  An attached statement 
by the appellant is to the effect that she had not been able 
to work since July 5, 1997 because she was required to take 
care of the veteran.  

The preponderance of the evidence available at the time of 
the veteran's death supports a finding that the veteran was 
so helpless as to be in need or the regular aid and 
attendance of another person, due to his squamous cell 
carcinoma with metastatic carcinoma of the bone.  The 
appellant's claim for accrued benefits is granted.  

3.  Eligibility to dependents' educational assistance under 
38 U.S.C.A. Chapter 35.  

The initial question is whether the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, whether the appellant has submitted a claim 
that is plausible or capable of substantiation.  The Board 
concludes, however, for reasons summarized below, that the 
law, and not the evidence, is dispositive of the appellant's 
claim for an earlier effective date for the award of service 
connection.  Therefore, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The RO has also adjudicated a claim for DEA benefits.  For 
the purposes of dependents' educational assistance under 38 
U.S.C. chapter 35, basic eligibility exists if the veteran:  
(1) was discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or (if a serviceperson) (5) is on 
active duty as a member of the Armed Forces and now is, and, 
for a period of more than 90 days, has been listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign Government or power.  38 C.F.R. 
§ 3.807(a) (1999).

In this case, as discussed above, the veteran was discharged 
from service under conditions other than dishonorable, but a 
permanent total service-connected disability was not in 
existence at the date of his death, nor did he die as a 
result of a service-connected disability.  Based upon a 
thorough review of the evidence of record, the Board 
concludes that the appellant is not eligible for Chapter 35 
benefits in this case.  Given all the foregoing, the Board 
finds that the appellant has failed to submit a legally 
meritorious claim for entitlement to Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 32, United States 
Code.  Consequently, a claim on this basis has no legal merit 
or entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

ORDER

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  

2.  The appellant's claim of entitlement to service 
connection for squamous cell carcinoma for accrued benefits 
purposes is not well grounded. 

	(CONTINUED ON NEXT PAGE)


3.  Appellant's claim of entitlement to special monthly 
pension by reason of being in need of the regular aid and 
attendance of another person for accrued benefits purposes is 
granted.  

4.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 is denied.  




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

